Callahan, J.
(dissenting). On the face of the second cause of action it appears that defendant Wolf is charged with conspiring with Phillips to defeat plaintiff’s right to commissions by arranging for a sale of Wolf’s stock in M. S. W. Hotels, Inc., to Phillips. In selling his stock Wolf would be acting *830for himself and not for the corporation, and thus the cases relied on would appear distinguishable. Inconsistency between the two causes of action, if it exists, would not be fatal to either, whatever other effect it might have.
I, therefore, dissent and vote to reverse and deny the motion.
Glennon, J. P., Dore, Yan Voorhis and Shientag, JJ., concur in Per Curiam opinion; Callahan, J., dissents and votes to reverse and deny the motion, in opinion.
Order affirmed, with $20 costs and disbursements.